DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-24 are presented for examination.
3.	The Terminal Disclosure (TD) filed on 05/09/2022 has been received and fully considered. It has been approved.
EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.1	Authorization for this examiner’s amendment was given in a telephone interview with Leandro Arechederra, III (Reg. No. 52,457) on 05/09/2022.
4.2	The application is amended as follow:
	Claims 7-9, and 19 are canceled.
1.	(Currently Amended) A geologic modeling method that comprises: 
obtaining a geologic model representing a subsurface region in physical space, the subsurface region being divided into multiple zones; 
sequentially generating a physical space simulation mesh for each of said multiple zones by: mapping a current zone of the physical space geologic model to a current zone of a design space model representing a current zone of an unfaulted subsurface region; 
gridding the design space model to obtain a design space mesh that honors stratigraphic surfaces, said gridding beginning with an initial set of nodes on a first horizon of the current zone of the design space model, said initial set of nodes being determined by mapping nodes from a corresponding horizon of a physical space simulation mesh of a previously-gridded zone, if any; 
partitioning cells in the current zone of the design space mesh with faults mapped from the current zone of the physical space geologic model, thereby obtaining a partitioned design space mesh for the current zone; and 
reverse mapping the partitioned design space mesh for the current zone to the physical space for the current zone, by applying a map function to each node of the partitioned design space mesh to determine the corresponding location in the physical space geologic model; 
determining cross-horizon transmissibilities between physical space geologic model mesh cells adjacent to each other across a zone interface by: projecting a mesh cell face onto a face of a mesh cell on an opposite side of the fault; and determining an overlapping area, wherein said adjacent physical space geologic model mesh cells are at least partially partitioned by a fault having an approximately perpendicular trim surface at its terminus, the fault at least partly defining multiple subcells, and wherein said cross-horizon transmissibilities are determined between subcells on a same side of the fault and on a same side of the trim surface, but are zero or not determined between subcells with different sideness; and 
outputting the physical space simulation mesh.
13. 	(Currently Amended) A geologic modeling method that comprises: 
obtaining a geologic model representing a subsurface region in physical space, the subsurface region having faults organized in an order; 
mapping the physical space geologic model to a design space model representing an unfaulted subsurface region; 
gridding the design space model to obtain a design space mesh; 
applying the faults in said order to partition cells in the design space mesh, thereby obtaining a partitioned design space mesh; 
reverse mapping the partitioned design space mesh to the physical space to obtain a physical space simulation mesh by applying a map function to each node of the partitioned design space mesh to determine the corresponding location in the physical space geologic model;
determining cross-fault transmissibilities between physical space geologic model mesh cells adjacent to each other across a fault by: projecting a mesh cell face onto a face of a mesh cell on an opposite side of the fault; and determining an overlapping area, wherein said adjacent physical space geologic model mesh cells are at least partially partitioned by a fault having an approximately perpendicular trim surface at its terminus, the fault at least partly defining multiple subcells, and wherein said cross-horizon transmissibilities are determined between subcells on a same side of the fault and on a same side of the trim surface, but are zero or not determined between subcells with different sideness; and 
outputting the physical space simulation mesh.
22. 	(Currently Amended) A geologic modeling method that comprises: 
obtaining a geologic model representing a subsurface region in physical space, the subsurface region being divided into multiple zones; 
sequentially generating a physical space simulation mesh for each of said multiple zones by: 
mapping a current zone of the physical space geologic model to a current zone of a design space model representing a current zone of an unfaulted subsurface region; gridding the design space model to obtain a design space mesh that honors stratigraphic surfaces; 
partitioning cells in the current zone of the design space mesh with faults mapped from the current zone of the physical space geologic model, thereby obtaining a partitioned design space mesh for the current zone; and 
reverse mapping the partitioned design space mesh for the current zone to the physical space for the current zone, by applying a map function to each node of the partitioned design space mesh to determine the corresponding location in the physical space geologic model; 
determining cross-horizon transmissibilities between physical space geologic model mesh cells adjacent to each other across a zone interface by: projecting a mesh cell face onto a face of a mesh cell on an opposite side of the fault; and determining an overlapping area, wherein said adjacent physical space geologic model mesh cells are at least partially partitioned by a fault having an approximately perpendicular trim surface at its terminus, the fault at least partly defining multiple subcells, and wherein said cross-horizon transmissibilities are determined between subcells on a same side of the fault and on a same side of the trim surface, but are zero or not determined between subcells with different sideness; and 
outputting the physical space simulation mesh.



Allowable Subject Matter
5.	Claims 1-6, 10-18, 20-24 are allowed.
5.0	The following is an examiner’s statement of reasons for allowance: 
5.1	While Ghayour et al. (U.S. Patent No. 10,036,829) discloses a ----method for transforming a discontinuous, faulted subsurface reservoir into a continuous, fault-free space where a complete geological model based on selected geological concepts can be built and updated efficiently, including the inverse mapping to the original space; Li et al. (USPG_PUB No. 2017/0184760) discloses a method for a structure and stratigraphy preserving transformation of a geological model. A fault may be sealed in a fault zone surrounding the fault in a geological model by unifying topological elements on opposite sides of the fault. The fault zone may be emptied of cells and the fault zone surrounding the sealed fault may be remeshed with new cells interior to the boundary; and Branets et al. (USPG_PUB No. 2016/0125555) teaches a method for mapping a 3D grid or mesh from a faulted subsurface domain to a continuous design domain, wherein the grid may be used to represent a discrete model of a subsurface material property (such as permeability) to use, for example, in a reservoir simulator, neither of these references taken either alone or in combination with the prior art of record discloses a geologic modeling method that includes the step of: “determining cross-horizon transmissibilities between physical space geologic model mesh cells adjacent to each other across a zone interface by: projecting a mesh cell face onto a face of a mesh cell on an opposite side of the fault; and determining an overlapping area, wherein said adjacent physical space geologic model mesh cells are at least partially partitioned by a fault having an approximately perpendicular trim surface at its terminus, the fault at least partly defining multiple subcells, and wherein said cross-horizon transmissibilities are determined between subcells on a same side of the fault and on a same side of the trim surface, but are zero or not determined between subcells with different sideness”, as specifically shown in the claims; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record..  
5.2	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        May 20, 2022